DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 26 March 2020.
Claims 1 – 20 are pending.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. Species I, the embodiment of figs. 1 – 8, (acceleration sensor) and
B. Species II, the embodiment of figs. 9 – 11 (two distance sensors); and
C. Species III, the embodiment of figs. 12 – 16 (Hall sensor and magnet).

Species I and II are directed to related apparatuses. The related species are distinct if: (1) the species are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species have a materially different design.  That is, species I requires an acceleration sensor wherein species II does not require this elements; and species II requires two distance sensors wherein invention I does not require these elements.  Moreover, species I and species II are mutually exclusive.  That is, species I can recite limitations disclosed only for species I and not in species II, while species II can recite limitations disclosed only for species II not in species I. Moreover, there is nothing of record to show them to be obvious variants.
Species I and III are directed to related apparatuses. The related species are distinct if: (1) the species are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species have a materially different design.  That is, species I requires an acceleration sensor wherein species III does not require this element; and species III requires a Hall sensor and a magnet wherein species I does not require these elements.  Moreover, species I and species III are mutually exclusive.  That is, species I can recite limitations disclosed only for species I and not in species III, while species III can recite limitations disclosed only for species III not in species I. Moreover, there is nothing of record to show them to be obvious variants.
Species II and III are directed to related apparatuses. The related species are distinct if: (1) the species are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species have a materially different design.  That is, species II requires two distance sensors wherein species III does not require these elements; and species III requires a Hall sensor and a magnet wherein species II does not require these elements.  Moreover, species I and species III are mutually exclusive.  That is, species II can recite limitations disclosed only for species II and not in species III, while species III can recite limitations disclosed only for species III not in species II. Moreover, there is nothing of record to show them to be obvious variants.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TROUNG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        4 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731